Back to Form 10-K Exhibit WellCare of Florida, Inc. d/b/a Staywell Health Plan of Florida Medicaid HMO Non-Reform Contract AHCA CONTRACTNO. FA904 AMENDMENT NO. 1 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the "Vendor" or the "Health Plan", is hereby amended as follows: 1. Effective January 1, 2010, Attachment I, Scope of Services, Capitated Health Plans, Section D., Service(s) to be Provided, Item 2., Approved Expanded Benefits, sub-item a., is hereby amended to include Table 6-A, Revised Expanded Services, as follows. All references in the Contract to Table 6, Expanded Services, shall hereinafter also refer to Table 6-A, as appropriate. TABLE 6-A Revised Expanded Services Effective January 1, 2010 None All provisions not in conflict with this amendment are still in effect and are to be performed at the level specified in the Contract. This amendment and all its attachments are hereby made a part of the Contract. This amendment cannot be executed unless all previous amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this one (1) page amendment (which includes all attachments hereto) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/ Heath Schiesser Name: Heath Schiesser Title: President & CEO Date: SIGNED BY: /s/ Thomas W. Arnold Name: Thomas W. Arnold Title: Secretary Date:11/12/09 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA904, Amendment No. 1, Page 1 of
